  Case 1:21-cr-00028-APM Document 31 Filed 02/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES                                     *
vs.                                               *   Case No.: 21-CR-28-APM
THOMAS EDWARD CALDWELL                            *
       *       *       *       *      *       *       *       *      *       *       *


                                    ENTRY OF APPEARANCE
       The undersigned attorney, having been retained by the Defendant, Thomas Edward
Caldwell, and being duly certified to practice before the Court, respectfully requests that his
appearance as the attorney of record in the present matter be entered.




                                                                /s/
                                                      David W. Fischer, Esq.
                                                      Federal Bar No. 023787
                                                      Law Offices of Fischer & Putzi, P.A.
                                                      Empire Towers, Suite 300
                                                      7310 Ritchie Highway
                                                      Glen Burnie, MD 21061
                                                      (410) 787-0826
                                                      Attorney for Defendant



                                   CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 23rd day of February, 2021, a copy of the foregoing
Entry of Appearance was electronically filed with the Clerk of the United States District Court
using CM/ECF, with a notice of said filing to the following:

Counsel for the Government:                   Office of the United States Attorney
                                              555 4th Street, NW
                                              Washington, DC 20001

                                                              /s/
                                                      David W. Fischer, Esq.
